Case 1:18-cv-03800-JRS-MJD Document 13 Filed 02/15/19 Page 1 of 1 PageID #: 46



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION


 KEVIN STONE,                  )
                               )
            Plaintiff,         )
                               )
      vs.                      )
                               )                         CAUSE NO. 1:18-cv-3800-JRS-MJD
 EMPIRE REFRACTORY SERVICES OF )
 INDIANA, INC.,                )
                               )
            Defendant.         )


         ORDER ON JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The Plaintiff, Kevin Stone (“Plaintiff”), and Defendant, Empire Refractory Services of

 Indiana, Inc., (“Defendant”), having filed their Stipulation of Dismissal with Prejudice, and the

 Court having reviewed the same, hereby ORDERS that Plaintiff’s claims be DISMISSED, with

 prejudice, each party to bear its own fees and costs.


 SO ORDERED.


Date: 2/15/2019




 Copies to:

 All Electronically Registered Counsel




                                                  1
